Citation Nr: 0315542	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
with bleeding ulcers and spastic colon secondary to Agent 
Orange exposure.

2.  Entitlement to service connection for ulcerative colitis 
with bleeding ulcers and spastic colon secondary to post-
traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation for PTSD in excess of 30 
percent for the period from September 12, 1996 to October 12, 
2000.

4.  Entitlement to an evaluation for PTSD in excess of 70 
percent for the period since October 13, 2000.

5.  Entitlement to an effective date prior to October 13, 
2000 for the assignment of a 70 percent rating for PTSD

6.  Entitlement to an effective date prior to October 13, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1963 
to December 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the 1998 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, granting service connection and assigning a 30 percent 
rating for PTSD effective September 12, 1996, and denying 
service connection for ulcerative colitis with bleeding 
ulcers and spastic colon as secondary to Agent Orange 
exposure.  

The appeal also arises from the April 1999 RO decision 
denying service connection for ulcerative colitis with 
bleeding ulcers and spastic colon secondary to PTSD.  
Further, the appeal arises from an April 2001 RO decision 
which, in pertinent part, granted a 70 percent evaluation for 
PTSD, and granted a total rating based on individual 
unemployability due to service-connected disability.  Each of 
these awards was effective from October 13, 2000.  Finally, 
this appeal arises from a September 2001 RO decision denying 
entitlement to an effective date prior to October 13, 2000, 
for the assignment of a 70 percent evaluation for PTSD, and 
for a total rating based on individual unemployability.  


FINDINGS OF FACT

1.  The veteran service in Vietnam and was exposed to Agent 
Orange.  

2.  Ulcerative colitis with bleeding ulcers and spastic colon 
is not due to Agent Orange exposure.  


CONCLUSION OF LAW

Ulcerative colitis with bleeding ulcers and spastic colon may 
not be presumed to have been incurred as a result of in-
service exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Pursuant to 38 C.F.R. § 19.9(a)(2), the veteran was afforded 
notice of the VCAA, and of the assistance VA provides him in 
developing his claim, in an January 2003 VCAA notice letter.  
Therein, he was also informed that he had 30 days within 
which to respond with additional pertinent evidence or 
information.  Otherwise the claim would be decided base on 
the current record.  Notably, however, the United States 
Court of Appeals for the Federal Circuit held in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), that 38 C.F.R. § 19.9(a)(2) (2002) is 
invalid because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides the claimant one year to submit evidence.  The 
Board acknowledges that it has not yet been a year since that 
January 2003 notification.  The veteran has, however, been 
informed of the VCAA and afforded an opportunity to respond 
for the five months since issuance of that January 2003 VCAA 
letter, with no response forthcoming.  

The Board finds that remanding or any additional delay in 
adjudicating the appellant's entitlement to service 
connection for ulcerative colitis with bleeding ulcers and 
spastic colon secondary to Agent Orange exposure would serve 
no purpose except to unduly delay providing the veteran with 
a determination and waste already scarce VA resources.  
Remanding to secure yet another VCAA notice letter, and 
waiting thereafter as required pursuant to 38 U.S.C.A. 
§ 5103(b), would delay Board review of the claim by a year or 
more.  Further, Board review of the veteran's other claims on 
appeal would also be delayed.  As discussed below, the law 
and the evidence as to the currently adjudicated theory of 
the case is well settled, with no reasonable possibility of a 
favorable outcome.  As noted in the remand below, the claim 
of entitlement to service connection for ulcerative colitis 
with bleeding ulcers and spastic colon secondary to PTSD is 
being further developed.  Moreover, the Board takes this 
opportunity to offer the appellant the remaining period 
between the date of this decision and January 2004, during 
which he may provide a pertinent response to the January 2003 
letter.  If pertinent evidence concerning the relationship 
between ulcerative colitis and agent or evidence is received 
the Board will vacate this limited denial.  In the interim, 
however, in order to preserve limited resources, the Board 
will issue this limited denial.

The veteran was afforded the opportunity of a VA hearing, but 
his representative in a December 2001 statement informed that 
no hearing was required.
 
The veteran's statements of record set forth his contentions 
regarding his claim of entitlement to service connection for 
ulcerative colitis with bleeding ulcers and spastic colon 
secondary to Agent Orange exposure.  He has been requested to 
report of any additional records that may assist him in 
furtherance of his claim in the above-noted January 2003 VCAA 
letter and a December 2001 statement of the case.  While he 
has submitted additional statements, he has not identified 
additional private treatment records, service medical records 
or VA medical records to further his claim.  As noted above, 
the veteran was notified of the evidence that has been 
obtained by VA and that which he needed to obtain in 
furtherance of his claim.  Thus, the Board is satisfied that 
the requirements as delineated in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) have been met.  

Assuming arguendo that the evidentiary development 
requirements delineated in Quartuccio have not been met, 
because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  

In this regard, the veteran was specifically notified in the 
January 2003 VCAA letter to the effect that ultimately it was 
his responsibility to support his claim with appropriate 
evidence.  He has not identified any other pertinent evidence 
concerning the Agent Orange theory.  Thus, in the absence of 
the veteran identifying additional pertinent evidence that is 
not currently of record, the Board finds that providing 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The Board finds that the duty to assist and 
notify the veteran has been satisfied.  38 U.S.C.A. § 5103A.

Service Connection Claim as Secondary  to Agent Orange 
Exposure

In this case, service connection for ulcerative colitis with 
bleeding ulcers and spastic colon on a direct basis (based on 
incurrence or aggravation in service) was denied by the RO in 
a January 1998 decision and that decision was not appealed.  
The claim considered here, however, is solely one of 
entitlement to service connection for ulcerative colitis with 
bleeding ulcers and spastic colon as secondary to Agent 
Orange exposure.

In some circumstances, a disease associated with exposure to 
certain herbicide agents (generally, "Agent Orange") will 
be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 
3.309.  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to Agent Orange during that service.  38 U.S.C.A. § 
1116(f).  Because the veteran served in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed at that time to Agent Orange.  However, diseases that 
the Secretary has associated with Agent Orange exposure do 
not include ulcerative colitis or spastic colon.  38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between Agent Orange exposure and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994). See also 
61 Fed.Reg. 41,442-41,449 (1996), 64 Fed.Reg. 59232 (1999); 
68 Fed. Reg. 27630-41 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran, as a lay person, is not competent to offer an 
opinion which requires medical expertise.  Thus, his 
statements pertaining to the etiology of his ulcerative 
colitis with bleeding ulcers and spastic colon as due to 
Agent Orange cannot serve as the medical basis for that 
association in support of his claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran has presented no 
clinical evidence or medical opinion that would establish a 
link between his current ulcerative colitis with bleeding 
ulcers and spastic colon, and Agent Orange exposure.  
Further, he has not indicated the existence of any such 
affirmative medical evidence.

Based on the medically informed negative opinion of the 
Secretary and the absence of any positive medical evidence, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
ulcerative colitis with bleeding ulcers and spastic colon as 
due to Agent Orange exposure.  


ORDER

Service connection for ulcerative colitis with bleeding 
ulcers and spastic colon as secondary to Agent Orange 
exposure is denied.  


REMAND

The veteran contends that service connection is warranted for 
ulcerative colitis with bleeding ulcers and spastic colon 
secondary to PTSD.  He also contends that a higher evaluation 
is warranted for PTSD than was assigned for the period from 
September 12, 1996 to October 12, 2000; that an effective 
date prior to October 13, 2000 is warranted for a 70 percent 
evaluation for PTSD; that an evaluation greater than 70 
percent is warranted for PTSD since October 13, 2000; and 
that an effective date prior to October 13, 2000 is 
warranted, for the grant of a total service-connected 
disability rating based on unemployability.

The veteran received treatment at the Batavia VAMC, the 
Syracuse VAMC and the Syracuse Vet Center, the Buffalo VAMC, 
and the Rome, New York VA Clinic.  A few recent VA treatment 
records from Buffalo and Batavia VAMCs have been obtained, 
but none from Syracuse VAMC since October 1996,  Further, VA 
has not requested for association with the claims file 
treatment records from the Syracuse Vet Center or the Rome 
clinic.  Inquiries for all records must be made from these 
facilities, as well as from the SUNY Medical Center, 
regarding treatment for ulcerative colitis with bleeding 
ulcers and spastic colon.  

Additionally, a VA gastrointestinal examination must be 
obtained to address the question of etiology between PTSD and 
ulcerative colitis with bleeding ulcers and spastic colon.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required by 
the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing regulations is 
completed.  The veteran must be afforded 
notice of evidence that has been obtained by 
VA and that which he needs to obtain in 
furtherance of his claim, pursuant to 
development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Contact the veteran and request that he 
identify any health care provider, VA and/or 
non-VA, who has treated him for a PTSD, and 
ulcerative colitis with bleeding ulcers and 
spastic colon since his separation from 
active duty.  Inform the veteran that if he 
knows of additional pertinent and competent 
evidence, or if he has custody of any 
competent evidence in support of this claim, 
he should submit the evidence or provide VA 
with appropriate names and contact 
information so that VA may assist him in 
developing the record.  Following the 
appellant's response, please conduct all 
appropriate development, to include obtaining 
any as-yet-unobtained VA records of treatment 
or hospitalization from the Batavia, Syracuse 
and Buffalo VAMCs; the Syracuse Vet Center; 
and the Rome, New York VA Clinic.  Request 
from the veteran an authorization for release 
of any record.  Further, obtain treatment 
records from the State University of New York 
(SUNY) Health Science Center.  (The Board 
notes that the claims folder contains 
Syracuse VAMC records from July 1993 to 
October 1996, and some Batavia treatment 
records from January 2001 to May 2001.  It 
also contains SUNY Health Science Center 
treatment records from May 1994 to March 
1997.)  

3.  Thereafter, schedule the veteran for a VA 
gastrointestinal examination.  The claims 
folder must be available to the examining 
physician for review.   The physician must 
address the nature and etiology of the 
veteran's residuals of ulcerative colitis 
with bleeding ulcers and spastic colon.  Any 
necessary tests or examinations should be 
conducted.  If ulcerative colitis, bleeding 
ulcers or spastic colon is diagnosed, for 
each such disorder diagnosed, the 
gastroenterologist must address whether it is 
at least as likely as not that the disorder 
was caused or permanently aggravated by PTSD.  
A complete rationale must be offered with any 
opinion provided.

4.  Following any other appropriate 
development, the RO must reconsider the 
appealed issues which are the subject of 
remand.  The claims for higher ratings 
for PTSD are to be considered for staged 
ratings, pursuant to  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).    If 
any determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable 


laws and regulations, and the reasons 
for the decision.  They should be 
afforded the applicable time to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



